Dismiss and Opinion Filed July 15, 2014




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00387-CV

                               LAWRENCE DOUGHTY, Appellant
                                           V.
                               BLTREJV3 DALLAS LLC, Appellee

                         On Appeal from the 160th Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 14-02081

                               MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                   Opinion by Chief Justice Wright
       A review of this case shows that, on March 3, 2014, Lawrence Doughty filed an original

petition and request for temporary restraining order against BLTREJV3 Dallas LLC, J.P. Morgan

Chase & Co., and the Dallas County Constables Office. The following day, the trial court

granted a TRO against BLTREJV3 Dallas LLC and J.P. Morgan Chase & Co. That same day,

Doughty filed his amended petition and request for TRO against only BLTREJV3 Dallas LLC

and J.P. Morgan Chase & Co. Thus, the Dallas County Constables Office was no longer a party

in the lawsuit.

       BLTREJV3 Dallas LLC filed and was granted a motion for TRO against Doughty. In

turn, Doughty filed a motion to recuse the trial judge which was denied on March 17, 2014.

BLTREJV3 Dallas LLC then filed a motion seeking to have Doughty declared a vexatious
litigant. On March 20, 2014, the trial court signed an order declaring Doughty a vexatious

litigant and required him to provide a $10,000 cash deposit to proceed with his lawsuit against

BLTREJV3 Dallas LLC.

       On March 24, 2014, Doughty filed a notice of appeal of the “decision of the District

Judge on March 20, 2014.” Two days later, he filed an amended notice of appeal seeking to

appeal the “decision of the District Judge on March 17, 2014.” On March 27, 2014, the trial

court dismissed Doughty’s cause against BLTREJV3 Dallas LLC because Doughty had not filed

the $10,000 cash security deposit. On April 8, 2014, J.P. Morgan Chase & Co. filed a notice in

the trial court, stating it had removed the cause to the United States District Court for the

Northern District of Texas, Dallas Division.

       After we received Doughty’s notice of appeal and docketed this appeal, J.P. Morgan

Chase & Co. filed a notice of appearance of counsel followed by a motion to withdraw

appearance of counsel.     In its motion, J.P. Morgan Chase & Co. explained its notice of

appearance was filed “as a matter of course” but upon further examination, it appeared J.P.

Morgan Chase & Co. was not a party to the order Doughty was appealing. We agreed and, in an

order dated April 18, 2014, directed the Clerk of our Court to remove J.P. Morgan Chase & Co.

from the appeal, leaving the appeal styled “Lawrence Doughty v. BLTREJV3 Dallas LLC.”

       When we received the clerk’s record in this appeal, we questioned whether there was a

final judgment rendered in the trial court. At the time the trial court dismissed the claims as to

BLTREJV3 Dallas LLC, claims were still pending as to J.P. Morgan Chase & Co. Because the

March 27, 2014 dismissal judgment did not dispose of all claims and all parties, there is no final

judgment in this case, and we lack jurisdiction. To the extent Doughty seeks to appeal the March

17, 2014 order denying his motion to recuse, we likewise do not have jurisdiction because this is




                                               –2–
not an order for which an interlocutory appeal is provided. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014 (West 20XX).

       We further note that, because J.P Morgan Chase & Co. was not a proper party to the

appeal filed in this Court, its removal to federal court of the remaining claims asserted by

Doughty against J.P. Morgan Chase & Co. in the trial court cause does not affect our jurisdiction

over Doughty’s attempt to appeal a nonfinal judgment or otherwise interlocutory order.

Compare Meyerland Co. v. Fed. Deposit Ins. Corp., 848 S.W.2d 82, 83 (Tex. 1993) (trial court’s

judgment appealed to court of appeals and thereafter party removed cause to federal court; court

of appeals’ order of dismissal void because cause removed to federal court while appeal was

pending in court of appeals; court of appeals ordered to abate case pending disposition in federal

court) with Russell v. Dallas Indep. Sch. Dist., No. 05-10-00563-CV, 2010 WL 2839633, *1

(Tex. App.―Dallas July 21, 2010) (mem. op.) (dismissal from court of appeals docket proper

when case was removed from trial court to federal court and notice of appeal to court of appeals

filed after removal).

       We dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




       140387F.P05                                   /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE DOUGHTY, Appellant                           On Appeal from the 160th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-00387-CV         V.                         Trial Court Cause No. 14-02081.
                                                      Opinion delivered by Chief Justice Wright,
BLTREJV3 DALLAS LLC, Appellee                         Justices Lang-Miers and Brown
                                                      participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

        It is ORDERED that appellee BLTREJV3 DALLAS LLC recover its costs of this
appeal, if any, from appellant LAWRENCE DOUGHTY.


Judgment entered this 15th day of July, 2014.




                                                –4–